Citation Nr: 1729262	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-01 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda, to include as due to herbicide exposure, or as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, including combat service in Vietnam.  He is the recipient of a Purple Heart.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and December 2009 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In October 2013, the Board reopened the claim of service connection for porphyria cutanea tarda and remanded the merits for further development.  In November 2014 and May 2016, the Board again remanded the appeal for further evidentiary development.

In its prior remands, the Board instructed the Agency of Original Jurisdiction (AOJ) to contact the Veteran and request information of all health care providers, obtain additional VA treatment records and afford the Veteran VA examinations with etiological opinions.  Most recently, the AOJ was instructed to send the Veteran a notice letter pertaining to his secondary service connection claim and obtain an opinion addressing whether the Veteran's disorder is secondary to his service-connected disabilities.  VA clinical records dated to January 2015 have been associated with the record.  In October 2013 and December 2014, the Veteran was requested to provide information concerning any private medical providers.  To date, he has not submitted any additional information.  In June 2016, the Veteran was sent notice concerning the information and evidence needed to substantiate a secondary service connection claim.  

Moreover, the Veteran was afforded VA examinations in November 2013, January 2015 and April 2017 with etiological opinions addressing both direct and secondary service connection.  Further, a medical opinion was obtained from the VA Appeals Resource Center (ARC) medical officer in December 2015.  The Board finds that the VA examinations and opinions are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provides detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  As such, the Board finds that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Porphyria cutanea tarda is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to herbicides; nor is it proximately due to or aggravated by the Veteran's service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for porphyria cutanea tarda, to include as due to exposure to herbicides and as secondary to the Veteran's service-connected coronary disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran is seeking service connection for porphyria cutanea tarda.  He has asserted that his skin disorder is due to exposure to herbicides while stationed in Vietnam on active service.  In his June 2009 claim, he reported that he was told by his VA physician that the blisters on his hands were related to Agent Orange.  In the alternative, he has also asserted that his disorder is proximately due to or aggravated by his service-connected disabilities.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, as the Veteran's skin disorder is not one of the diseases enumerated under 38 C.F.R. § 3.309(a), service connection may not be established based on a showing of continuity of symptomatology alone.   

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service personnel records show that the Veteran served in Vietnam and is presumed to have been exposed to herbicides during this time.  See 38 C.F.R. § 3.307(a)(6)(iii).  While porphyria cutanea tarda is not a listed presumptive disease under 38 C.F.R. § 3.309(e), the Veteran is not precluded from otherwise proving entitlement to service connection on a direct basis (i.e., with evidence of a nexus to such presumed herbicide exposure).  See Combee v. Brown, 5 Vet. App. 248 (1993).

Service treatment records show that in March and April 1969, the Veteran was seen for petechial skin lesions.  A May 1969 service examination prior to discharge showed that the skin was clinically evaluated as normal.  In his contemporaneous medical history, the Veteran expressly denied skin disease, but reported boils and a reaction to serum, drug or medicine.  In the comments section, he stated that he had an undiagnosed purpura.  It was not a hematologic abnormality and he had been cleared for separation.  The physician also noted that the Veteran had serum reactions, but he had a medical work up and was cleared for discharge.    

The first post-service medical evidence of a skin disorder is an August 2008 VA clinical record, which showed that the Veteran presented with a history of intermittent blisters on his hands for the last 10 to 15 years.  The Veteran also reported that he had an episode upon returning from Vietnam where his whole body was covered in petechiae.  A follow up January 2009 record showed an assessment of iron load and cutaneous lesion suggesting porphyria cutanea tarda.  A subsequent record showed an assessment of dermatitis vs. porphyria cutanea tarda, but there were no active lesions.  However, thereafter, another VA clinical record showed that the working diagnosis was porphyria cutanea tarda as well as hemochromatosis.  The examiner observed that these two are found together not uncommonly.  In March 2009, the Veteran presented for a hematology follow-up with no new skin lesions.  The Veteran had many blisters on his hands previously that were consistent with iron overload state i.e. porphyria cutanea tarda/hemochromatosis.  

An April 2011 VA general examination showed that the skin had patchy erythema to the cheeks and no other skin abnormalities.  

On remand, the Veteran was afforded a VA examination in November 2013.  The Veteran reported that he had an instance of petechiae (bleeding under the skin) in service, which was investigated without any specific medical cause.  He indicated that the petechiae resolved without problems or further recurrence.  He also reported an incidence of blistery skin lesions in 2008 that was determined to be associated with a condition of hemochromatosis.  He stated that the porphyria lesions resolved in 2010 without any recurrence or associated problems or recurrence when the hemochromatosis condition was managed.  The Veteran noted that he had not had any skin lesions or problems in the past four to five years. 

Following a review of the claims file and a physical examination, the November 2013 VA examiner opined that it was less likely than not that the Veteran's incidence of porphyria in 2008 was secondary to any events or conditions of his military service.  In so doing, the examiner observed that the Veteran's service treatment records did document an episode of benign petechiae in 1969 with no definitive pathology or etiology.  The examiner also noted that the 2008 incidence of porphyria was found to be related to a medical condition of hemochromatosis that was not related to his military service.  The examiner further commented that the Veteran's porphyria did not occur until 40 years after the Veteran's military service.

However, the Board previously found that this opinion was inadequate as the VA examiner did not address whether the Veteran's porphyria cutanea tarda is related to his herbicide exposure in service.  Moreover, the examiner did not explain how porphyria cutanea tarda generally presents or develops or why a gap in time between his military service and the onset of the disorder would be significant.  As such, the Board remanded for another VA examination.  

The Veteran was afforded another VA examination in January 2015.  The examiner noted diagnoses of petechiae, etiology uncertain, in 1968 and porphyria in 2008.  The Veteran reported no episodes or residuals of hemochromatosis since 2010.  The examiner stated that there was no change in medical evidence to substantiate this claim or recurrence of condition.  Therefore, it was less likely that the Veteran's incidence of porphyria in 2008 was secondary to any symptoms in service.  

An addendum opinion from ARC medical officer was obtained in December 2015.  After reviewing the evidence of record, the medical officer opined that the Veteran's porphyria cutanea tarda was likely than not (less than 50 percent probability) manifested in service or is otherwise related to his military service, to include as due to exposure to Agent Orange. The examiner noted that the Veteran was evaluated for abnormality of the skin near the end of his service and was allowed to leave service despite no definitive etiology for his petechial/purpural skin lesions.  Nearly 40 years after the Veteran's discharge from service, he was evaluated in August 2008 for a 10 to 15 year history of blisters.  The Veteran reported that he had an episode upon returning from Vietnam where his whole body was covered.  In January 2009, the Veteran was diagnosed with porphyria cutanea tarda as well as hemochromatosis.  The examiner observed that these two are found together not uncommonly.  

The examiner rationalized that the Veteran entered military service without evidence or pre-existing porphyria cutanea tarda, purpura, petechiae, or hemochromatosis.  However, because primary hemochromatosis is a genetic disease that commonly does not manifest until the 5th or 6th decade of life, due to "increase of tissue iron resulting in a disease state," it was not manifest during the Veteran's active military service.  The Veteran's macular rash of undetermined etiology, described as purpura/petechial, at the end of his active military service, resolved without recurrence.  The Veteran began experiencing porphyria cutanea tarda, described as: "Intermittently he has blisters come up on his hands which starts as a water blister progress to a blood blister, rupture then start healing", some 10-15 years prior to his diagnosis in 2008 with hemochromatosis and porphyria cutanea tarda.  His porphyria cutanea tarda resolved once his iron stores were reduced by phlebotomy, and by his history has not recurred.  The literature confirms his Hematology Oncology provider's assessment that porphyria cutanea tarda and hemochromatosis commonly occur together.  The etiology of the Veteran's purpuric rash during active military service is undetermined, but there is no medical evidence of it being an on-going problem.  The etiology of the Veteran's porphyria cutanea tarda was his genetically based hemochromatosis, not the Veteran's conceded exposure to Agent Orange.

In a March 2016 Informal Hearing Presentation, the Veteran's representative asserted that the Veteran's porphyria cutanea tarda was caused by his exposure to herbicides in-service and/or his service-connected disabilities.  The Veteran is service-connected for generalized anxiety disorder and posttraumatic stress disorder (PTSD), type II diabetes mellitus with erectile dysfunction, and peripheral neuropathy of the lower extremities.  As such, the Board again remanded the issue to determine whether the Veteran's porphyria cutanea tarda was due to or aggravated by his service-connected disabilities.  

On remand, the Veteran was afforded another VA examination in April 2017.  The electronic record was reviewed.  The Veteran reported that he had not had any new skin lesions.  The examiner opined that it is not likely that the claimed porphyria cutanea tarda was caused or aggravated beyond its natural progression by any of the Veteran's service connected disabilities, including the diabetes, type 2.  The examiner rationalized that there is no known medical science or current medical literature that establishes a cause/effect relationship between any of the Veteran's service connected conditions, including Diabetes Mellitus, type 2 and the claimed Porphyria Cutanea Tarda (PCT) condition.  There is also no known basis for an aggravation beyond a natural progression because the Veteran has not had any skin lesion outbreak since 2009, has not had any PCT condition specific medical exams or diagnostic studies and has not required any ongoing treatment for the PCT skin condition.  The Veteran's PCT skin condition was not manifested/diagnosed until 2008, which is too remote from military service to be considered service connected.  According to the May 2009 VA Hematology/Oncology notes, the Veteran's 2008-09 incidence of PCT skin lesions was a skin manifestation of one of his non-service related conditions (Hemochromatosis) for which he was under VA medical treatment.  This condition is genetic in etiology and was not manifest during or related to any events or conditions of military service.  Thus the PCT skin condition is medically known, understood and is not related to military service.

The Board recognizes that in a July 2017 brief, the Veteran's representative asserted that the April 2017 VA examination with opinion was inadequate because the examiner was identified as a nurse practitioner and not as a specialist in dermatology and toxic exposure.  The Veteran's representative requested validation of the examiner's specialization and claimed that without such validation, the opinion would only have the same empirical weight of a lay person.  In support of this argument, the Veteran's representative cited to Nohr v. McDonald, 27 Vet. App. 124 (2014),  However, the current case differs significantly from Nohr. 

First, the evidentiary standards are different between Nohr and this case.  In Nohr, the question before the Board was whether a pre-existing disability had not been aggravated by active service.  The evidentiary standard in that situation requires VA to demonstrate by clear and unmistakable evidence that the Veteran's disability was not aggravated by active service.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable." Vanerson v. West, 12 Vet. App. 254, 258  (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14   (1992)).  In this case, since the Veteran's disability did no pre-exist active service, the evidentiary standard is lower.  The Board just needs to demonstrate that it is less likely than not that the Veteran's disability was related to active service, to include as secondary to his service-connected disabilities.  Less likely than not means that the preponderance of the evidence is against the claim.

 Second, in Nohr, the VHA psychiatrist who gave the opinion, wrote that "[r]espectfully, while I recognize my personal limitation, the Board should seek for the next expert opinion if this examiner's report still is not satisfied by the Board review."  In this case, the examiner never wrote that she was not qualified, or was inadequate, to perform the Veteran's C&P examination or give her opinion concerning the Veteran's skin disability. 

The Board notes there is a presumption of regularity that public officers perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003).  Further, importantly, the Board may presume that VA medical staff competently discharged their duties.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals).  Moreover, "VA benefits from [sic] a [rebuttable] presumption that it has chosen a person who is qualified to provide a medical opinion in a particular case."  Parks v. Shinseki, 716 F. 3d 581, 585 (Fed. Cir. 2013).  The statements by the Veteran's representative, standing alone, are insufficient to rebut the presumption of regularity.  Id. at 274 (holding that "clear evidence to the contrary" is required to rebut the presumption of regularity); see also Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  

Third, in Nohr, as a result of the examiner's statement, the Veteran submitted eleven questions and requested documents from the examiner to determine his medical competency, which the Board denied.  In this case, the Veteran never submitted any questions or documents.  Finally, the prior Board remand never requested that the AOJ obtain an opinion from a specialist in dermatology or toxic exposure.  

In sum, the Board finds that the April 2017 VA examination with opinion and the prior December 2015 opinion are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  As such, the Board finds that the opinions are of high probative value.   

Based on the evidence of record, the Board must find that service connection for porphyria cutanea tarda on a direct basis, to include as due to exposure to herbicides is not warranted.  In this regard, although service treatment records document petechiae, the post service medical evidence clearly shows that this condition resolved without any residuals or recurrence.  Moreover, the service treatment records are silent with respect to any findings pertaining to porphyria cutanea tarda.  Importantly, it was many years after service before the Veteran was diagnosed with porphyria cutanea tarda.  Additionally, the December 2015 VA examiner opined that porphyria cutanea tarda was not related to service, to include exposure to herbicides and provided a detailed rationale for such opinion.  There is no medical evidence of record to refute this opinion.  Although the Veteran reported that he was told by his VA physician that his blisters were due to Agent Orange exposure, the VA clinical records during this period do not support this contention.  Rather, the records show that that the Veteran's skin condition was due to his genetically based hemochromatosis.  Moreover, subsequent VA examinations also document this same finding.  The Board finds that the VA clinical records documenting the Veteran's treatment are more probative the Veteran's statement made after the fact.  In sum, his statement is outweighed by the actual clinical records and the subsequent VA examination reports.  

Further, even though service connection for porphyria cutanea tarda may not be established based on pertinent symptomatology alone, the Board observes that there is no lay or medical evidence documenting  pertinent symptoms since service.  See Walker, supra.   In this regard, the August 2008 VA clinical record notes that the Veteran reported that his condition had begun 10 to 15 years prior, which would at its earliest been approximately 1993, many years after his discharge from service.  

The Board now turns to whether the claim may be allowed on a secondary basis.
On this question, the April 2017 VA examiner clearly found that the Veteran's porphyria cutanea tarda was not caused by or aggravated by his service-connected disabilities.  As discussed above, the Board finds that the April 2017 opinion to be sufficient for appellate review and of high probative value.  Moreover, again, no other evidence of record refutes the examiner's opinion.  As such, service connection is also not warranted on a secondary basis. 

The Board has also considered the Veteran's statements that he believes his porphyria cutanea tarda is due to either his exposure to herbicides or his service-connected disabilities.  However, given that the Veteran does not have any special medical expertise, the Board must find that he is not competent to give a medical opinion as to whether his porphyria cutanea tarda is related to exposure to herbicides or secondary to his service-connected disabilities.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, his statements are outweighed by highly probative VA opinions.
 
In conclusion, based on the analysis above, a preponderance of the evidence is against the Veteran's claim for service connection for porphyria cutanea tarda.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER


Service connection for porphyria cutanea tarda, to include as due to exposure to herbicides and as secondary to service-connected disabilities, is denied. 



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


